FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                       February 5, 2018
                   UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                                TENTH CIRCUIT                         Clerk of Court



 RICHARD McCLOSKEY,

              Petitioner - Appellant,

 v.                                                      No. 17-8056
                                               (D.C. No. 1:17-CV-00045-SWS)
 WYOMING ATTORNEY GENERAL,                                (D. Wyo.)

              Respondent - Appellee.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before PHILLIPS, McKAY, and McHUGH, Circuit Judges.


      Petitioner Richard McCloskey seeks a certificate of appealability to appeal

the district court’s dismissal of his § 2254 habeas corpus petition.

      In his habeas petition, Petitioner sought review of various state criminal

proceedings against him. These proceedings were either recently decided cases

that Petitioner had not appealed in the Wyoming state courts, or ongoing criminal

cases in which a final judgment had not yet been entered. The district court thus

concluded that the federal habeas petition must be dismissed without prejudice



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
based on (1) Petitioner’s failure to exhaust his state court remedies, see 28 U.S.C.

§ 2254(b)(1)(A); see also Allen v. Zavaras, 568 F.3d 1197, 1202 (10th Cir. 2009)

(dismissal of a habeas petition is proper if the failure to exhaust is clear from the

face of the petition), and (2) the Younger abstention doctrine, see Younger v.

Harris, 401 U.S. 37 (1971).

      After thoroughly reviewing Petitioner’s brief and the record on appeal, we

conclude that reasonable jurists would not debate the correctness of the district

court’s procedural ruling. See Slack v. McDaniel, 529 U.S. 473, 478 (2000). We

therefore DENY Petitioner’s request for a certificate of appealability and

DISMISS the appeal. Petitioner’s motion to proceed in forma pauperis on appeal

is GRANTED.


                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -2-